Citation Nr: 0503292	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In that rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent rating from the date of the veteran's 
claim in August 2000 and also denied service connection for 
hepatitis C.  The veteran's disagreement with the denial of 
service connection for hepatitis C and his disagreement with 
the 50 percent rating for PTSD led to this appeal.  The 
veteran and his wife testified before the undersigned at a 
hearing held at the RO in May 2004.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From August 10, 2000, to July 17, 2001, the veteran's 
PTSD was manifested primarily by poor sleep, hypervigilance, 
social isolation, emotional numbing and irritability that 
produced occupational and social impairment with deficiencies 
in most areas, but did not result in total occupational and 
social impairment.  

2.  From July 18, 2001, to January 8, 2003, the veteran's 
PTSD was manifested primarily by daytime anxiety and sleep 
disturbances at night, which resulted in no more than serious 
impairment in his ability to establish and maintain effective 
relationships and in his ability to obtain or retain 
employment.  

3.  From January 9, 2003, to March 3, 2003, the veteran's 
PTSD was manifested primarily by increased severity of 
symptoms, including increased anger that interfered with his 
ability to work and produced occupational and social 
impairment with deficiencies in most areas, but not total 
occupational and social impairment.  

4.  From March 4, 2003, to October 28, 2003, the veteran's 
PTSD was manifested primarily by sleep difficulties with no 
more than serious impairment in his ability to establish and 
maintain effective relationships and in his ability to obtain 
or retain employment.  

5.  From October 29, 2003, the veteran's PTSD has been 
manifested primarily by hypervigilance, chronic sadness, 
decreased energy, irritability, problems with concentration 
and feelings of worthlessness that produce occupational and 
social impairment with deficiencies in most areas, but not 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent, but not higher, evaluation 
for PTSD were met from August 10, 2000, to July 17, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD were not met from July 18, 2001, to January 8, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2004).  

3.  The criteria for a 70 percent, but not higher, evaluation 
for PTSD were met from January 9, 2003, to March 3, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2004).  

4.  The criteria for a rating in excess of 50 percent for 
PTSD were not met from March 4, 2003, to October 28, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2004).  

5.  The criteria for a 70 percent, but not higher, 
evaluation, have been met from October 29, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the claim has already been 
developed adequately pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  The 
veteran has been furnished with an appropriate VA PTSD 
examination, which addressed the severity of the veteran's 
PTSD, and the record contains additional medical evidence 
that further enables the Board to properly assess the level 
of disability associated with the veteran's PTSD.  In 
conjunction with the service connection claim for PTSD, the 
RO notified the veteran of the type of evidence necessary to 
substantiate his claim and of the development action that 
would be taken by the RO and that which was expected of the 
veteran.  Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  
In this case, the RO subsequently granted service connection 
for PTSD, and the veteran disagreed with the initial rating.  
In the statement of the case, the RO provided the veteran 
with applicable laws and regulations and explained its 
decision.  There is no indication that there are any 
outstanding documents or records that have not been obtained 
or that are not adequately addressed by documents contained 
within the claims file.  Under the circumstances, the Board 
finds that further notice and/or development in this matter 
is not required under the VCAA.  See VAOPGCPREC 8-03.  

A VA hospital discharge summary shows the veteran was 
hospitalized in September 2000 for evaluation and treatment 
of PTSD, with the hospitalization beginning after a several-
day VA alcohol detoxification program.  It was noted that the 
veteran had been employed for the last several months but was 
worried about losing his job if he lost his driver's license 
because of alcohol problems.  On admission, social isolation 
and hypervigilance were the veteran's main concerns, and he 
also endorsed emotional reactivity when he saw people with 
guns, decreased interest in activities, poor sleep with 
frequent wakenings, emotional numbing and irritability.  The 
veteran gradually responded to treatment and with increasing 
levels of self-disclosure experienced greater levels of 
subjective sadness, though vegetative signs of depression 
remained unchanged or improved.  Medication was prescribed.  
The Axis I diagnoses were: PTSD: alcohol dependence, in early 
sustained remission, in a controlled environment: and major 
depressive disorder, recurrent.  The Global Assessment of 
Functioning (GAF) score was 35 on admission and 40 on 
hospital discharge.  

VA Vet Center records show that the veteran participated in 
alcohol and PTSD groups over an extended period, but those 
records do not provide specific information about the 
veteran's psychiatric symptoms.  

VA outpatient records show that in December 2000, the veteran 
was seen at a mental hygiene clinic for scheduled intake for 
ongoing medication management for his PTSD and depressive 
symptoms.  Though the veteran had been sober for the past 
four months, he stated he had more craving for alcohol in the 
last few weeks.  He said he had had suicidal ideation when he 
was under the influence.  He had no history of acting on 
these thoughts.  His affect was sad with the ability to laugh 
during the interview, and his mood was depressed with an air 
of hopefulness.  The veteran described poor sleep with 
occasional nightmares, hypervigilance, social isolation, 
emotional numbing, and irritability.  The Axis I diagnoses 
were:  PTSD; ethanol dependence in early sustained remission; 
and recurrent major depression.  The GAF score was 55.  

At a VA PTSD examination in April 2001, the veteran reported 
that his mood had been depressed with a restricted range of 
affect.  The veteran said that he felt cut off from people 
and this had been most prevalent in his relationship with his 
wife and stepdaughters and this had resulted in a great deal 
of social isolation and depression for him.  He reported 
sleep difficulties with almost nightly awakening in the 
middle of the night plus early morning awakenings.  He said 
he thought he slept approximately four to five hours a night 
but would like to be able to sleep eight or nine hours.  He 
reported irritability almost daily and problems with anger, 
including having recently kicked an in/out box.  He reported 
that he had just recently quit his job and that he believed 
that his anger and irritability were the predominant symptoms 
that kept him from being able to be employed.  He also 
reported difficulty with concentration and said he could not 
focus on activities for a sustained amount of time.  He 
endorsed being highly watchful and alert and believed he had 
severe hypervigilance.  

At the examination, the veteran said he planned to try to go 
back to work as a heavy equipment operator and thought he 
might be able to do so because there were few employees in 
the company he was thinking about.  The psychologist noted 
that the veteran had been sober for eight months, was engaged 
in treatment at the Vet Center and received medication for 
PTSD symptoms at a VA outpatient clinic.  The psychologist 
noted that the veteran had a history of recurrent depression 
that was likely related to his PTSD.  After examination, the 
Axis I diagnoses were PTSD, chronic, related to combat, and 
alcohol dependency in early sustained remission.  The 
psychologist commented that the veteran's post-service 
military adjustment showed an increase in alcohol usage, 
which was as likely as not related to the symptoms the 
veteran was experiencing related to PTSD.  The GAF was 51 for 
current PTSD.  

At a VA mental hygiene clinic in July 2001, it was noted that 
the veteran had maintained sobriety for almost one year.  He 
reported daytime free-floating anxiety during which he could 
have decreased concentration and decreased attention span.  
He said he was distressed with not being able to sleep 
through the night.  Medications were adjusted and the 
psychiatric nurse practitioner reported the GAF score was 70.  
Medications were adjusted again in August 2001, and it was 
noted that the veteran was scheduled to return to work the 
following week.  In December 2001, the veteran reported 
increased stress associated with his wife's illness and, job 
disappointments.  He reported sleep problems with awakening 
every one to two hours during every night.  Medications were 
adjusted.  In February 2002, the veteran reported that he 
continued to have anxiety attacks and they were worse when he 
was working.  He was hoping some other job would open up for 
him.  Medications were adjusted, and the GAF score was 
reported as 70.  In March and April 2002, the veteran 
reported that the new medications were ineffective in helping 
with his anxiety, and further adjustments were made.  In 
April 2002, the veteran reported he now had a job that was 
better for him, as he was now moving trailers and was able to 
work autonomously, working two weeks on and two weeks off.  

The veteran was next seen in the VA mental hygiene clinic in 
November 2002 at which time he reported that about four 
months earlier he had started drinking and now had a pattern 
of drinking for three to four days during the two weeks he 
was home from work.  In January 2003, the veteran reported 
that his job had become incredibly stressful and that he was 
finding himself unable to tolerate the situation.  He said 
that part of the problem he had at work was that he hurt his 
back in an accident at work and had not reported it.  The 
veteran was extremely angry and distressed at work and 
continued to remain angry and distressed in the two weeks 
that he was off.  He admitted to having a few glasses of wine 
apparently a few times a week and admitted his sleep was 
poor, which he attributed to his unhappiness with the 
relapse.  It was noted that the veteran was at risk for 
decompensation with his alcohol use, PTSD and depression and 
was considering quitting his job.  The GAF score was 50-55.  

When he was seen in the VA mental hygiene clinic in March 
2003, the veteran was concerned over the pending loss of his 
job due to his back injury.  His major complaint was lack of 
sleep, and he reported that he fell asleep for an hour and 
then was up several times a night.  The veteran reported that 
his medications were effective in controlling his anxiety 
symptoms and depression.  The nurse practitioner noted that 
the veteran's mood was slightly dysthymic.  The GAF score was 
65.  In June 2003, the veteran reported that he had a 
drinking relapse for a weekend and was self-blaming and 
disgusted with himself.  He stated that medications had kept 
his mood stable and were effective in controlling anxiety 
symptoms and depression.  His mood was slightly dysthymic, 
and his primary complaint was difficulty staying asleep.  The 
GAF score was 60.  

A VA hospital summary shows that the veteran was hospitalized 
from October 2003 to November 2003 for problems associated 
with PTSD, depression, alcohol dependence and pain.  It was 
noted that since his hospital admission in 2000, the veteran 
had been followed continuously for PTSD and co-morbid 
problems with significant subjective improvement in PTSD 
symptoms.  It was also noted that the veteran had a work-
related back injury, which had impaired his mobility, 
functional abilities, self-esteem, and mood and that he was 
obviously uncomfortable due to pain.  The veteran was noted 
to continue to meet criteria for PTSD, with especially 
prominent symptoms of hypervigilance and had a range of re-
experienced symptoms that resulted in chronic sadness.  He 
also met criteria for major depressive episode, with 
decreased energy, libido, pleasurable activities, and 
concentration, plus feelings of worthlessness.  The writer 
noted that these symptoms obviously overlapped with pain and 
narcotics effects.  The Axis I diagnoses included:  PTSD, 
chronic; major depression; and alcohol dependence, in partial 
sustained remission.  The GAF score was 30.  

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, is 
used for rating mental conditions, including PTSD.  

The rating criteria permit a 50 percent rating for 
psychiatric disability where there is the following 
disability picture:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

The Board notes that the Axis I diagnoses for the veteran 
during the appeal period have been PTSD, alcohol dependence 
and depression.  Various examiners have associated the 
alcohol dependence and depression with the veteran's service-
connected PTSD, and the Board notes that compensation is not 
prohibited where there is causal relationship between a 
service-connected disability, such as PTSD, and an alcohol or 
drug abuse disability if the alcohol or drug abuse "arises 
secondarily from or as evidence of the increased severity of 
a non-willful misconduct, service-connected disorder."  
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In 
any event, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, to the extent 
that the veteran's psychiatric symptoms are not distinguished 
by examiners, the Board will generally treat them as part of 
the service-connected PTSD.  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

On review of the record, the Board finds that during the 
period from the date of the veteran's claim in August 2000 to 
July 17, 2001, the clinical records show that the veteran's 
PTSD was manifested primarily by poor sleep with occasional 
nightmares, hypervigilance, social isolation, emotional 
numbing and irritability.  He had difficulty with employment 
during that period eventually quitting his job in anger.  His 
GAF scores ranged from a low of 35 when he entered a period 
of hospitalization in September 2000, was gauged at 40 on 
hospital discharge and later, in December 2000, was as high 
as 55, but was put at 51 in April 2001.  In view of the 
severity of the veteran's symptoms, including symptoms of 
depression, consistent sleep impairment, isolative behavior, 
and hypervigilance, the Board concludes that they more nearly 
approximate the criteria for a 70 percent rating than those 
of a 50 percent rating.  With the application of the 
provisions of 38 C.F.R. § 4.7 and resolution of reasonable 
doubt in favor of the veteran pursuant to 38 C.F.R. § 4.3, 
the Board concludes that the criteria for a 70 percent rating 
were met for the period from August 10, 2000, to July 17, 
2001.  

The evidence does not, however, demonstrate or approximate 
total social and industrial impairment during the period from 
August 10, 2000, to July 17, 2001, which would be required 
for a 100 percent rating.  There was no indication whatever 
of the presence of any of the criteria for a 100 percent 
rating, those being gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  

At a July 18, 2001, VA outpatient clinic visit, it was noted 
that the veteran complained of daytime free-floating anxiety 
with decreased concentration and continuing problems of 
sleep.  But at that time he denied any symptoms of 
depression, and reported he was doing well and had been sober 
for two weeks short of a year.  The examiner described the 
veteran's mood as euthymic, his concentration good, his 
thought content relevant, his thought process goal directed, 
and his judgment and insight good.  It was noted that he had 
good insight as to triggers that led to alcohol abuse, 
isolating, not attending his weekly groups and not staying 
busy.  He reported that he had a job pending once his 
driver's license was returned.  The GAF score was 70.  The 
Board notes that a GAF score of 61 to 70 indicates mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but that the individual generally 
functions pretty well with some meaningful interpersonal 
relationships.  

The veteran's condition as shown at the July 18, 2001, mental 
health clinic visit continued at essentially the same level 
until January 2003, with his service-connected PTSD 
manifested primarily by daytime anxiety and sleep 
disturbances at night.  He changed jobs during that period 
and described it as better for him because he had more 
opportunity to work autonomously.  When reported, the GAF 
scores were 70.  It is the judgment of the Board that during 
this period, that is, from July 18, 2001, to January 8, 2003, 
the veteran's PTSD was not demonstrated to be of such 
severity as to warrant a rating in excess of the currently 
assigned 50 percent rating.  The evidence during this period 
simply does not indicate that the severity of veteran's 
psychiatric symptoms met or approximated the criteria for a 
70 percent rating.  Although he required adjustment in 
medications in attempting to help with his anxiety, continued 
to have sleep problems and started drinking toward the end of 
the period, the veteran was able to change jobs successfully, 
and the evidence does not show symptoms interfering with 
routine activities or preventing the veteran from functioning 
independently, appropriately and effectively, which would be 
required for a 70 percent rating.  Rather, with the 
assignment of the GAF of 70, health care providers indicate 
that the veteran was functioning pretty well during that 
period.  

The record shows that by January 9, 2003, because of anger, 
drinking and poor sleep, the veteran was described as being 
at risk for decompensation with his alcohol use, PTSD and 
depression.  He experienced extreme stress associated with 
his work, which he was unable to tolerate.  The assignment of 
a GAF score of 50-55 at that time is another indicator of an 
increase in severity of the veteran's psychiatric symptoms.  
With application of 38 C.F.R. § 4.7, the Board concludes that 
the symptoms of the veteran's PTSD warrant a 70 percent 
rating from January 9, 2003, when the increased severity of 
the veteran's anger was reported.  

VA outpatient records show that on March 4, 2003, the same 
health care provider who saw the veteran in January 2003, 
noted that although the veteran was experiencing grief over 
pending job loss due to a back injury, he reported that his 
medications were effective in controlling anxiety symptoms 
and depression.  His major complaint was difficulty staying 
asleep.  His mood was slightly dysthymic, and the examiner 
assigned a GAF score of 65.  As of June 2003, the veteran's 
primary complaint continued to be sleep difficulties, and it 
was noted that his had had a brief drinking relapse.  The GAF 
score was then 60.  These findings indicate improvement in 
the veteran's symptoms as of March 4, 2003, and there is no 
showing of a significant change until October 29, 2003, when 
the veteran was admitted to a VA hospital.  Based on the 
clinical findings and the veteran's reported symptoms, the 
Board concludes that during the period from March 4, 2003, to 
October 28, 2003, the evidence does not support a rating in 
excess of the currently assigned 50 percent rating.  At no 
time during this period does the evidence suggest that the 
veteran's PTSD symptoms met or approximated the criteria for 
a 70 percent rating outlined earlier.  

The increase in severity of the veteran's symptoms as of his 
hospital admission on October 29, 2003, does, in the Board's 
judgment, warrant an increased rating to 70 percent from that 
date.  At that time, as discussed above, the veteran had 
prominent symptoms of hypervigilance, chronic sadness, 
decreased energy, problems with concentration and feelings of 
worthlessness.  Although the assigned GAF score was 30 and 
sleep problems with irritability and depression were present, 
the hospital record indicates that the veteran's lack of 
mobility due to his back disability resulted in significant 
impairments relative to his functional abilities, self-esteem 
and mood, which indicates that not all his mood problems were 
due to or associated with his service-connected PTSD.  The 
May 2004 hearing testimony does, however, indicate that the 
veteran continues to have significant PTSD symptoms including 
hypervigilance and serious sleep impairment, and his wife 
testified to the veteran's problems with what she described 
as agitation and frustration when he is sober.  The Board 
notes, however, that the veteran was clear in his testimony 
that he lost his job not because of his PTSD, but because of 
his back injury.  The Board therefore concludes that there is 
no showing of total social and industrial impairment 
attributable to the veteran's service-connected PTSD, which 
would warrant a 100 percent rating.  

In summary, as this is an appeal of the initial rating for 
the veteran's service-connected PTSD, staged ratings are 
appropriate, and pursuant to the Court's holding in 
Fenderson, 12 Vet. App. 119, the Board has awarded separate 
percentage evaluations for separate periods based on the 
facts found.  The Board has found the severity of the 
symptoms of the veteran's service-connected PTSD has varied 
over time and determined that the evidence supports a 
70 percent rating from August 10, 2000, to July 17, 2001; a 
70 percent rating from January 9, 2003, to March 3, 2003; and 
a 70 percent rating from October 29, 2003.  In addition, the 
Board has determined that the preponderance of the evidence 
is against a rating in excess of 50 percent from July 18, 
2001, to January 8, 2003, and the preponderance of the 
evidence is also against a rating in excess of 50 percent 
from March 4, 2003, to October 28, 2003.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted from 
August 10, 2000, to July 17, 2001, subject to the legal 
criteria governing payment of monetary benefits. 

Entitlement to a rating in excess of 50 percent for PTSD from 
July 18, 2001, to January 8, 2003, is denied.

Entitlement to a 70 percent rating for PTSD is granted from 
January 9, 2003, to March 3, 2003, subject to the legal 
criteria governing payment of monetary benefits.  

Entitlement to a rating in excess of 50 percent for PTSD from 
March 4, 2003, to October 28, 2003, is denied.  

Entitlement to a 70 percent rating for PTSD is granted from 
October 29, 2003, subject to the legal criteria governing 
payment of monetary benefits.  


REMAND

The veteran is seeking service connection for hepatitis C, 
which he contends he contracted in service.  Medical records 
in the file show that liver biopsy has confirmed the 
diagnosis of hepatitis C.  

In a letter dated in October 2001, the RO notified the 
veteran that the medical community recognizes several risk 
factors for hepatitis C infections and listed those factors 
as including:  organ transplant before 1992; transfusions of 
blood or blood products before 1992; hemodialysis; accidental 
exposure to blood by health care workers (to include combat 
medic or corpsman); intravenous drug use or intranasal 
cocaine use; high-risk sexual activity; and other direct 
percutaneous (through the skin) exposure to blood such as by 
tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or shaving razors.  

The veteran has stated that he believes he participated in 
high-risk sexual activity in service and was treated for 
syphilis on multiple occasions at Thy Hoa Air Force Base in 
service.  He also reports was admitted to a drug "clean-up" 
center at Cam Rahn Bay in 1971 and received at tattoo while 
at Fort Ord, California, in basic training.  In addition, he 
has reported exposure to others' blood in combat and when 
working at vehicle accident sites in association with his 
military police duties.  

Review of the record shows that service medical records in 
the claims file include the veteran's service pre-induction 
examination report, chronological records dated through 
October 1969 and his separation examination report dated in 
July 1971.  The file does not, however, contain any service 
medical records dated during the period from November 1969 to 
July 1971, which was when the veteran was in Vietnam.  The 
AMC should take action to obtain the veteran's complete 
service medical records.  

As the veteran has presented evidence that he has been 
diagnosed as having hepatitis C and has alleged risk factors 
outlined by the RO, it is the opinion of the Board that VA 
should obtain a medical opinion as to the etiology of the 
veteran's hepatitis C.  To this end, the Board will request 
that the AMC arrange for a VA examination and medical 
opinion.  

Accordingly, the claim is REMANDED for the following actions:  

1.  Through appropriate channels, the AMC 
should obtain and associate with the 
claims file the veteran's complete 
service medical records, to include all 
chronological records and any hospital 
summaries during his period of service in 
Vietnam from November 1969 to July 1971.  
All actions to obtain those records 
should be documented fully in the claims 
file.  

2.  The AMC should contact the veteran 
and notify him that evidence currently 
needed to substantiate his claim for 
service connection for hepatitis C is 
medical evidence that relates his 
hepatitis C to disease or injury in 
service or a medical opinion (based on a 
review of his history, service medical 
records, and post-service medical 
records) that it is at least as likely as 
not that his hepatitis C is related to 
service or any incident of service.  

The AMC should also notify the veteran 
that he should submit to VA any evidence 
in his possession that relates to his 
claim for service connection for 
hepatitis C that he has not submitted 
previously.  

3.  Then, the AMC should arrange for VA 
examination to determine the nature and 
etiology of the veteran's hepatitis C.  
All indicated studies should be 
performed.  After examination of the 
veteran, review of his history, his 
service medical records, and post-service 
medical records, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
hepatitis C is causally related to 
service or any incident of service, to 
include, but not be limited to, high-risk 
sexual activity or exposure to blood of 
others.  The claims file must be made 
available to the examiner for review of 
pertinent documents and that it was 
reviewed should be noted in the 
examiner's report.  

4.  Thereafter, the AMC should undertake 
any additional development indicated by 
the state of the record at the time and 
then readjudicate the claim of 
entitlement to service connection for 
hepatitis C.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the July 2003 supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.   No action is 
required of the veteran until he is notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


